Mb. Justice Wole
delivered the opinion of the court.
The information in this case charged the defendant with having in the Municipal Hospital of San Juan voluntarily ánd lasciviously exposed his private parts, thus offending various nurses in the hospital.' Of the deliberation with which the act was done there can be no doubt. The principal defense consists, as we understand it, in that the nurses in question were voluntarily in the place and were consequently not offended. The statute, section 283 of the Penal Code, makes *707guilty of a misdemeanor anyone who wilfully and lewdly “exposes Ms person or the private parts thereof in any public place, or in any place where there are present other persons to be offended or annoyed thereby.”
In Spanish the text reads: “expusiere su persona o partes pudendas en cualquier sitio publico o donde se hallaren pre-sentes otras personas, a quienes tal exposición pudiere ofen-der o molestar.”
The proof tended to show that the nurses looked into the imperfectly screened place where the defendant was, one of them having her attention attracted 'by a noise. Once shown that the defendant deliberately exposed his parts to these women and in the absence of the slightest evidence of a wrong motive on their part, the court had a right to find that they either might be or actually were offended.
As to whether the place was a public one, it should be noticed that the English statute speaks not only of a public place, but the offence may be committed in ‘ ‘ any place. ’ ’ And this was the general law without any special statute. 8 R. C. L. 347.
The judgment must be

Affirm.ed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.